DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inui et al. (USP 11,393,870).
Regarding claim 20, Inui et al.’s figures 9-11 shows A control method for an input-output circuit which comprises a latch 2circuit (212C) latching an output signal to generate a latched signal (psw) and a counter circuit (within 212; figure 10), 3comprising: 4setting a predetermined value stored in the counter circuit; 5performing a count operation to adjust a count value; 6determining whether the count value is higher than the predetermined value; 7in response to determining that the count value is not higher than the 8predetermined value, disabling an overflow signal; and 9in response to determining that the count value is higher than the 10predetermined value, enabling the overflow signal to change a level of 11the latched signal (columns 15 and 16; output of the counter set/reset the latch circuit 212C in response to the count value) as called for in claim 20.
Allowable Subject Matter
Claims 1-19 are presently allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest A microcontroller coupled to a detection circuit which generates a detection 2signal, comprising: 3a processing circuit generating an output signal according to the detection 4signal, wherein in response to the output signal being at a specific 5level, the processing circuit enables a reset signal; and 6an input-output circuit comprising: 7a latch circuit latching the output signal to generate a latched signal; 8and 9a first counter circuit starting to adjust a count value in response to the 10reset signal being enabled, wherein the first counter circuit 11changes a level of the latched signal in response to the count 12value being equal to a predetermined value as called for in claims 1 and 11.  Therefore, claims 1-19 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        10/20/2022